Exhibit 10.1

AMENDMENT TO THE

PBG PENSION EQUALIZATION PLAN (PEP)

Effective as of April 6, 1999 (the “Pre-409A Plan”)

The PBG Pension Equalization Plan, effective as of April 6, 1999 (“Plan”), was
previously amended effective February 26, 2010 to, among other things, transfer
sponsorship of the Plan to PepsiCo, Inc. (“Company”) in connection with the
merger of The Pepsi Bottling Group, Inc., with and into Pepsi-Cola Metropolitan
Bottling Company, Inc., a wholly-owned subsidiary of the Company.

The Company now wishes to amend the Plan further to add a statute of limitations
provision and to require that all claims-related litigation may only be brought
in the United States District Court for the Southern District of New York.

NOW, THEREFORE, effective as of January 1, 2011, the Plan is amended as follows:

1.    A new section 7.5 is added, to read in its entirety as follows:

“7.5    Limitations on Actions: Effective for claims and actions filed on or
after January 1, 2011, any claim filed under Article VII and any action filed in
state or federal court by or on behalf of a former or current Employee,
Participant, beneficiary or any other individual, person or entity
(collectively, a “Petitioner”) for the alleged wrongful denial of Plan benefits
or for the alleged interference with or violation of ERISA-protected rights must
be brought within two years of the date the Petitioner’s cause of action first
accrues. For purposes of this subsection, a cause of action with respect to a
Petitioner’s benefits under the Plan shall be deemed to accrue not later than
the earliest of (i) when the Petitioner has received the calculation of the
benefits that are the subject of the claim or legal action (ii) the date
identified to the Petitioner by the Plan Administrator on which payments shall
commence, or (iii) when the Petitioner has actual or constructive knowledge of
the facts that are the basis of his claim. For purposes of this subsection, a
cause of action with respect to the alleged interference with ERISA-protected
rights shall be deemed to accrue when the claimant has actual or constructive
knowledge of the acts that are alleged to interfere with ERISA- protected
rights. Failure to bring any such claim or cause of action within this two-year
time frame shall preclude a Petitioner, or any representative of the Petitioner,
from filing the claim or cause of action. Correspondence or other communications
following the mandatory appeals process described in Section 7.3 shall have no
effect on this two-year time frame.”

2.    A new Section 7.6 is added, to read in its entirety as follows:

“7.6    Restriction on Venue: Any claim or action filed in court or any other
tribunal in connection with the Plan by or on behalf of a Petitioner (as defined
in Section 7.5 above) shall only be brought or filed in the United States
District Court for the Southern District of New York, effective for claims or
actions filed on or after January 1, 2011 .”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PepsiCo, Inc. hereby adopts the foregoing Amendment this
22nd day of July, 2011.

 

 

PEPSICO, INC. By:   /S/    CYNTHIA M. TRUDELL          Name:  

Cynthia M. Trudell

Executive Vice President, Human Resources

Chief Personnel Officer

 

APPROVED: By:   /S/    STACY L. DEWALT           

Stacy L. DeWalt

Employee Benefits Counsel

Law Department